DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim 9 recites the word “stain”; it should read –strain--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-14, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Must et al. (US20180045184, hereinafter Must).
Regarding claim 1, Must discloses an energy harvesting device comprising a first electrode (103a)  comprising a first material (carbon); a second electrode (103b) comprising the first material; wherein the first material comprises a plurality of particles and a plurality of ions (carbon mixed with a polymer binder and ionic liquid); a porous separator (102) disposed between the first electrode and the second electrode such that the porous separator is in contact with the first electrode and the second electrode, wherein the porous separator further comprises an electrolyte (paragraph 0045, membrane 102 is a composite of a solid phase polymer permeated with an ionic liquid as an electrolyte); and wherein the energy harvesting device is configured to convert a mechanical strain to an electrical current, thereby harvesting energy (paragraph 0052 describes how the device can be operated in one of three modes, one of the modes being a sensor/energy harvester).
Regarding claim 5, the plurality of ions is intercalated within the plurality of particles (Fig. 2a)
Regarding claims 8-11, the mechanical strain comprising pressing or bending, the frequency at which it is generated, and/or the object that generates the strain are not structural limitations and therefore given little patentable weight.
Regarding claim 12, in the same way, the peak power of 1nW/cm2 is not a structural limitation and therefore given little patentable weight. 
Regarding claims 13 and 14, the efficiency of the device and the amount of energy harvested are not a structural limitation and therefore given little patentable weight.
Regarding claim 17, Must inherently discloses the method of harvesting energy as disclosed.
Regarding claim 18, the method of making the energy harvester is disclosed by Must starting in paragraph 55. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Must.
Regarding claims 2, 3 and 7, Must is silent regarding the size of the particles, the average thickness ranging from 1 atomic layer to 50 atomic layers or the loading of the first material on the first electrode. It is the Examiner's position that it would have been an obvious matter of  design choice to determine the specific dimensions such as size of the particles or the loading of the first material as necessitated by the specific requirements of the particular application in order to obtain the desired characteristics of the energy harvester.
Regarding claim 4, Must discloses the use of carbonaceous materials such as carbon nano tubes to form the electrodes. Must fails to specifically disclose the use of particles comprising graphite, graphene, aluminum, metal dichalcogenide, a metal oxide, or an allotrope of phosphorous. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a conductive particle comprising one of the recited materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Considering graphene is a carbonaceous material, it would have been obvious to use graphite, graphene or any other metallic particle as necessitated by the specific requirements of the particular application. 
Regarding claim 6, Must fails to disclose the use of alkali metal ions. However, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use alkali metal ions as necessitated by the specific requirements of the particular application. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Must in view of Sassi et al. (US20150330212, hereinafter Sassi).
Regarding claims 15 and 16, Must discloses the invention as explained above, but fails to disclose the packaging encapsulating the device or the energy harvesting device being dissolvable. Sassi discloses a self-powered microsensor comprising an energy harvester and a dissolvable coating encapsulating the microsensor. The coating protects the sensor until the sensor can be activated. Therefore, it is the examiner’s position that coating an energy harvester or using a dissolvable coating would have been obvious as disclosed by Sassi in order to be able to activate the harvester at the right time.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Must in view of Li (US20180323359, hereinafter Li).
Regarding claims 19 and 20, Must fails to disclose a fabric comprising the energy harvesting device or a wearable energy harvesting device comprising such fabric or textile. Li discloses in Fig. 7 a wearable energy harvester comprising a harvester that generates energy by deformation or expansion from the user. Therefore, it would have been obvious to use the energy harvester in a wearable device as disclosed by Li in order to generate energy from the user’s movements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837